-DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 01, 2021 has been entered.
 					Response to Amendment
- Claims 1, 3-8, 11 and 13-18 are pending.
- Claims 1 and 11 have been amended.
- Claims 1, 3-8, 11 and 13-18 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (IDS provided: Introduction of PUCCH Cell Group R2-150263; hereinafter 3GPP) in view of Dinan (Pub. No. US 2013/0336298 A1; hereinafter Dinan) and further in view of 3GPP (IDS provided: Support of PUCCH on SCell for CA; R2-143073; hereinafter 3GPP2).
Regarding claim 1, Dinan discloses a method comprising: receiving, by a wireless device, at least one first message (Page 1 is configured by RRC dedicated signal) comprising the plurality of cells being grouped into: a primary physical uplink control channel (PUCCH) group comprising a primary cell with a primary PUCCH; (Page2 Ppcg is the PUCCH cell group contain PCell) and a secondary PUCCH group comprising one or more secondary cells, the one or more secondary cells comprising a PUCCH secondary cell with a secondary PUCCH; (Page 2, Spcg is the PUCCH cell Group containing one SCell with PUCCH)
	However, 3GPP fails disclose the parameters comprise radio resource control (RRC) dedicated parameters for each secondary cell included in the plurality of cells; receive at least one message comprising parameters; if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group and transmitting channel state 
Dinan2 discloses the parameters comprise radio resource control (RRC) dedicated parameters (See ¶0059, a UE receives an sCellToAddModList in an RRC reconfiguration message, See ¶0060 Dedicated parameters may comprise downlink dedicated parameters and uplink dedicated parameters.)
for each secondary cell included in the plurality of cells; (See ¶0092, control message(s) may cause in said wireless device assignment of each of the plurality of secondary cells to a cell group in a plurality of cell groups; The control message(s) may comprises at least one cell add-modify information element. Each of the cell add-modify information element(s) may comprise a first plurality of dedicated parameters in the plurality of dedicated parameters; The first plurality of dedicated parameters may comprise a first cell index for a first secondary cell in the secondary cell(s).) receive at least one message comprising parameters (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) transmitting channel state information of the secondary cell on the secondary PUCCH if the secondary cell is mapped to the secondary PUCCH group; (See ¶0061, A dedicated parameter in SCell dedicated parameters may include the TAG ID of the SCell if the SCell belongs to an sTAG; See ¶0108, Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted if the scell is activated in the secondary group the UE reports csi for that scell on the sTAG) based secondary PUCCH group based on the first control channel parameter being present in the RRC dedicated parameters for the secondary cell  (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) and transmitting the channel state information of the secondary cell on the primary PUCCH if the secondary cell being mapped to the primary PUCCH group. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag) based on the first control channel parameter not being present in the RRC dedicated parameters for the secondary cell. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
However, 3GPP in view of Dinan fails to disclose transmitting first channel state information of the one or more secondary cells of the secondary PUCCH group on the secondary PUCCH; transmitting 
3GPP2 disclose transmitting first channel state information of the one or more secondary cells of the secondary PUCCH group on the secondary PUCCH; (Page 1, UE feedback UCI (CSI) related to the SCG to Senb only; Figure 1 shows a SCG contains scell) transmitting second channel state information of the primary cell of the primary PUCCH group on the primary PUCCH; (Page 1, UE feedback UCI (CSI) related to MCG to MeNB only; MCG PUCCH for MCG is supported in pcell only)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include both the SCG cell and MCG cell transmits a CSI. The motivation to combine is to efficiently configure additional PUCCH resources in conjunction with two cell groups by Reuse the RRC signaling for dual connectivity (page 2)
Regarding claims 3 and 13, 3GPP fails to disclose the RRC dedicated parameters comprise at least one uplink power control parameter.
Dinan discloses the RRC dedicated parameters comprise at least one uplink power control parameter. (See ¶0060, uplink dedicated parameters include uplink power control dedicated scell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 6 and 16, 3GPP fails to disclose received an activation command indicating activation of the control channel secondary cell. 
(See ¶0042, eNB transmits an activation command to activate the scell; See ¶0087-0088, the autonomous selection may be performed by the wireless device)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 7 and 17, 3GPP discloses the plurality of cells are grouped into a plurality of timing advanced groups. (Page 2, the serving cells of one PCG can be in different TAGs)
Regarding claims 8 and 18, 3GPP fails to disclose timing advanced groups comprise at least one of: a primary timing advanced group; or a secondary timing advanced group. 
	Dinan discloses timing advanced groups comprise at least one of: a primary timing advanced group; or a secondary timing advanced group. (See ¶0034, secondary timing advanced group)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claim 11, 3gpp discloses a method comprising: receiving, by a wireless device, at least one first message (Page 1 is configured by RRC dedicated signal) comprising the plurality of cells being grouped into: a primary physical uplink control channel (PUCCH) group comprising a primary cell with a primary PUCCH; (Page 2 pPCG is the PUCCH Cell group contained PCell)  and a secondary PUCCH group comprising one or more secondary cells, the one or more secondary cells comprising a PUCCH secondary cell with a secondary PUCCH; (Page 2, sPCG is the PUCCH Cell Group containing one SCell with PUCCH)  

Dinan discloses one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: (See ¶0025, the wireless device 406 may include at least one processor 408, and at least one set of program code instructions stored in non-transitory memory and executable by that at least one processor) receive at least one message comprising parameters (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) and wherein: the parameters comprise radio resource control (RRC) dedicated parameters for each secondary cell included in the plurality of cells; (See ¶0092, control message(s) may cause in said wireless device assignment of each of the plurality of secondary cells to a cell group in a plurality of cell groups; The control message(s) may comprises at least one cell add-modify information element. Each of the cell add-modify information element(s) may comprise a first plurality of dedicated parameters in the plurality of dedicated parameters) if a secondary cell other than the PUCCH secondary cell is added to the plurality of cells, determining whether a first control channel parameter is present in the RRC dedicated parameters for the secondary cell; (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and the secondary cell is mapped to the secondary PUCCH group if the first control channel parameter is present in the RRC dedicated parameters for the secondary cell, otherwise the secondary cell is mapped to the primary PUCCH group (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) transmitting channel state information of the secondary cell on the secondary PUCCH if the secondary cell being mapped to the secondary PUCCH group; (See ¶0061, A dedicated parameter in SCell dedicated parameters may include the TAG ID of the SCell if the SCell belongs to an sTAG; See ¶0108, Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted if the scell is activated in the secondary group the UE reports csi for that scell) based secondary PUCCH group based on the first control channel parameter being present in the RRC dedicated parameters for the secondary cell  (See ¶0058, rrc connection reconfiguration procedure may be to modify an RRC connection (e.g. to add scells); See ¶0061, scell tag configuration may be included in the scelltoaddmodlist; scelltoaddmodlist transmitted to a UE in RRC message ) and transmitting the channel state information of the secondary cell on the primary PUCCH if the secondary cell being mapped to the primary PUCCH group. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag) based on the first control channel parameter not being present in the RRC dedicated parameters for the secondary cell. (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG; Activating an SCell may imply applying normal SCell operation including CQI/PMI/RI/PTI reporting for the SCell; interpreted the scell is mapped to the Ptag the UE transmits the csi for that activated scell on primary tag)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
However, 3GPP in view of Dinan fails to disclose transmitting first channel state information of the one or more secondary cells of the secondary PUCCH group on the secondary PUCCH; transmitting second channel state information of the primary cell of the primary PUCCH group on the primary PUCCH; 
3GPP2 disclose transmitting first channel state information of the one or more secondary cells of the secondary PUCCH group on the secondary PUCCH; (Page 1, UE feedback UCI (CSI) related to the SCG to Senb only; Figure 1 shows a SCG contains scell) transmitting second channel state information of the primary cell of the primary PUCCH group on the primary PUCCH; (Page 1, UE feedback UCI (CSI) related to MCG to MeNB only; MCG PUCCH for MCG is supported in pcell only)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include both the SCG cell and MCG cell transmits a CSI. The motivation to combine is to efficiently configure additional PUCCH resources in conjunction with two cell groups by Reuse the RRC signaling for dual connectivity (page 2)
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view Dinan, 3GPP2 and Damnjanovic et al. (Pub. No. US 2015/0124743 A1; hereinafter Dam).

Dam discloses the first channel state information comprises at least one of: a first rank indicator; a first channel quality indicator; or a first precoding matrix indicator. (See ¶0074, simultaneous transmission CQI for the MeNodeB and SeNodeB; interpreted that first CQI is sent to the MeNodeB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include first CQI is transmitted to the MeNodeB using the MCG configuration. The motivation to combine is to aggregate component carriers when communicating with a UE in order to increase the bandwidth (See ¶0005).
Regarding claims 5 and 15, 3GPP in view of Dinan and 3GPP2 fails to disclose the second channel state information comprises at least one of: a second rank indicator; a second channel quality indicator; or a second precoding matrix indicator. 
Dam discloses first channel state information comprises at least one of: a first rank indicator; a first channel quality indicator; or a first precoding matrix indicator. (See ¶0074, simultaneous transmission CQI for the MeNodeB and SeNodeB; interpreted that second CQI is sent to the SeNodeB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include first CQI is transmitted to the MeNodeB using the MCG configuration. The motivation to combine is to aggregate component carriers when communicating with a UE in order to increase the bandwidth (See ¶0005).
Response to Arguments
Applicant's arguments filed toward claims 1 and 11 have been fully considered but they are not persuasive. Applicant argues CATT fails to discloses receiving at least one message comprising parameters of a plurality of cells, the parameters comprising RRC dedicated parameters for each secondary cell. Examiner respectfully disagrees with applicant. Dinan discloses (See ¶0092, control message(s) may cause in said wireless device assignment of each of the plurality of secondary cells to a cell group in a plurality of cell groups; The control message(s) may comprises at least one cell add-modify information element. Each of the cell add-modify information element(s) may comprise a first plurality of dedicated parameters in the plurality of dedicated parameters. The first plurality of dedicated parameters may comprise a first cell index for a first secondary cell in the secondary cell(s). Interpreted that message contains a plurality of cell add-modify elements for each of the secondary cells. Further, examiner wants to add the rrc dedicate parameters (See ¶0059, The UE may, for a sCellIndex value included in the sCellToAddModList that is part of the current UE configuration (SCell modification), modify the SCell configuration in accordance with the received radioResourceConfigDedicatedSCell.) Further, examiner present a new prior art below which also shows same limitation which is being argued.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinan (Pub. No. US 2013/0258958 A1)- The at least one control message may comprise a plurality of radio dedicated parameters for each one of the at least one secondary cell. The one secondary cell is assigned to one of the at least one secondary cell group identified by a second cell group index if the plurality of radio dedicated parameters comprise the second cell group index for the one secondary cell. Otherwise, the one secondary cell assigned to the primary cell group. The at least 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/               Primary Examiner, Art Unit 2472